Citation Nr: 9932358	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-39 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel

INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 1991, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to a TDIU.  

The issue on appeal was originally before the Board in August 
1997 when it was remanded for additional development.  

The RO affirmed the denial of entitlement to a TDIU in 
September 1998.  The RO also denied entitlement to an 
evaluation in excess of 60 percent for period fever, the 
veteran's only service-connected disability.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The highest level of education attained by the veteran is 
two years of college.

2.  Post-service the veteran has work experience to include 
salesman and bus driver.  He was last employed as a bus 
driver in December 1989.

3.  The veteran's only service-connected disability is 
periodic fever which is evaluated as 60 percent disabling.

4.  The competent and probative evidence of record does not 
show that the veteran's service-connected disability is of 
sufficient severity so as to prevent him from engaging in 
substantially gainful employment consistent with his 
education and occupational experience, and without regard to 
age or nonservice-connected disabilities.

CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.18, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records shows that rheumatic 
fever was noted at the time of the exit examination conducted 
in September 1956.  

Service connection was granted for active rheumatic fever 
with heart involvement in November 1956.  The disability was 
evaluated as 100 percent disabling.  In July 1958, the 
disability evaluation was reduced to 60 percent.  Thereafter, 
temporary 100 percent ratings were assigned at times as a 
result of hospitalizations.  In June 1965, the service-
connected disability was changed from rheumatic fever to 
periodic fever.  In September 1966, individual 
unemployability was granted, effective in July 1966.  The 
individual unemployability was ended by the RO in May 1976 as 
the veteran was employed at that time.  

A June 1957 VA examination resulted in a diagnosis of 
recurrent rheumatic fever.  The report of a May 1976 VA 
examination included a diagnosis of periodic fever of an 
unknown etiology, moderate disability.  The report of a 
December 1979 VA examination included the diagnoses of 
recurrent fever of an unknown etiology, rheumatic fever by 
history and rheumatic heart disease.

Private treatment records have been associated with the 
claims files.  On an undated treatment record received in 
September 1966, J. G., M.D. noted that the veteran had 
familial Mediterranean fever.  The prognosis was bad.  A 
February 1967 document from the same physician included a 
diagnosis of relapse of rheumatic fever.  

VA hospitalization records have been associated with the 
claims file.  The records evidence diagnoses of and treatment 
for fevers variously diagnosed as rheumatic fever (January 
1957), inactive rheumatic heart disease without cardiac 
enlargement (March 1959); fever of unknown origin (September 
1959); periodic fever (August 1960); periodic fever (January 
1961); periodic fever probable etiocholanolone (June 1962); 
suspected etiocholanolone fever not definitely proven 
(December 1963); periodic fever of unknown origin (March 
1964); periodic fever of unknown origin (December 1964); 
periodic fever of unknown origin (June 1966); familial 
periodic disease of an undetermined etiology (May 1967); 
familial periodic disease of an undetermined etiology (July 
1968); and periodic fever (August 1968).  An August 1996 
hospitalization report included a reference to familial 
Mediterranean fever as past medical history but did not 
include the disorder as a current diagnosis.  January 1998 
hospitalization records did not include any notation 
pertaining to recurrent fevers.  

VA outpatient treatment records have been associated with the 
claims files.  A July 1991 record included the notation that 
the veteran had periodic fever syndrome which had not been 
confirmed by rheumatology.  In November 1992, the veteran 
reported that he experienced fevers four times per year.  In 
September 1993, the veteran sought treatment for chest pain.  
It was noted he had a history of periodic fevers.  The 
pertinent assessment was intermittent fever.  In October 1993 
an assessment of familial Mediterranean fever was made.  

In July 1995, stable Mediterranean fever was assessed.  On a 
rheumatology consult dated in August 1995, it was noted that 
the veteran was seen in rheumatology over a period of two to 
three years for complaints of synovitis, arthritis, 
inflammatory disease and fevers which were never documented 
by clinical evidence.  

It was further noted that the veteran had strong opinions 
regarding his medical condition which had never been 
supported by clinical evidence.  In November 1995, probable 
atypical periodic Mediterranean fever was included as an 
impression.  In July 1996, an assessment of history of 
periodic/Mediterranean fever now with new pneumonia was made.  
In September 1996, the veteran sought treatment for fever and 
chills.  The assessment at that time was questionable 
diagnosis of familial Mediterranean fever.  The veteran was 
admitted to the hospital for pneumonia.  Periodic 
Mediterranean fever was noted in May 1997.  A separate 
treatment record dated in May 1997 included the assessment of 
fever of unclear etiology with bronchitis being the most 
likely etiology.  The physician doubted that periodic fever 
was the source of the veteran's elevated temperature.  

Lay statements have been associated with the claims files.  
An April 1976 statement included the notation that the 
veteran had worked six hours a day, six days a week.  He had 
missed two or three days of work due to illness.  A December 
1979 statement included the notation that the veteran had 
been terminated primarily due to absenteeism and irritability 
towards fellow employees and customers.  It was also noted 
that the veteran was on medication which the author found 
caused the extreme disposition changes.  

A statement dated in July 1990 included the notation that the 
veteran was denied employment due to a disability.  An 
undated statement received in September 1990 included the 
notation that the veteran had applied to a company but was 
denied due to health problems.  A December 1992 statement 
indicated that the veteran was denied employment due to 
fevers which resulted in a lack of energy as well as 
temperamental behavior.  

On the veteran's application for increased compensation based 
on unemployability dated in June 1990, he reported that he 
last worked full time from September to December 1989 as a 
school bus driver.  He further noted that he had lost two 
days due to illness during that time period.  He had a high 
school education.  He alleged that he was unemployable due to 
periodic fever.  

An October 1990 VA physical examination was normal with the 
exception that pulse was only 36.  The impression was that 
the examiner did not know what the veteran's periodic fevers 
were.  He did not know how well documented the fevers had 
been during hospitalizations.  The veteran never did have 
real rheumatic fever.  

The examiner could not account for the pulse of 36.  A 
referral for an infectious disease in December 1990 included 
the notation that despite the veteran's self provided history 
of chronic relapsing fever, there was no documentation of 
such fever on the veteran's medical chart.  It was noted that 
the examiner needed documentation of the claimed fevers.  

The transcript of a June 1993 local RO hearing has been 
associated with the claims files.  The veteran testified that 
he had difficulties performing his job as a RV salesman in 
the 1970's and 1980's due to his periodic fevers.  He alleged 
he experienced side effects from Decadron he received to 
treat the fevers.  After he was taken off the Decadron, his 
work was adversely affected.  He became temperamental during 
attacks of the fever.  He also had joint and ankle pain.  He 
alleged that he had the fever every two weeks for thirty 
years.  The veteran was fired from his last job as a school 
bus driver due to temperament.  He reported that he was 
losing control of the kids.  The last fever attack occurred 
in January 1993.  During the fever he had chills and some 
joint pain.  

Associated with the claims file is a Report of Contact dated 
in February 1994.  It was noted on the form that the RO 
contacted the veteran in December 1993 and informed him to 
appear for a compensation and pension examination at the 
onset of his claimed fevers for evaluation.  At the time of 
the report of contact, the veteran had not appeared for 
examination.  

On a statement from the veteran dated in September 1997, he 
reported that he had received all his medical care at the VA 
facility in Gibson, Albuquerque.  

The report of a June 1998 VA Social Industrial Survey has 
been associated with the claims files.  The veteran reported 
that his increased memory problems were due to a recent brain 
tumor, along with periodic fever which lasts 2-3 days every 
two weeks made it difficult for him to work.  He reported 
that because his spouse worked full time, he was the main 
caregiver for his family.  

He drove, cooked, cleaned and cared for his grandchildren.  
He had a high school diploma and also an Associate Degree.  
He last worked in 1989 as a school bus driver.  

The most recent VA examination was conducted in June 1998.  
The veteran complained of intermittent periodic fevers for 40 
years.  It was noted that he was seen by rheumatology several 
times over the preceding eight years and was never found to 
have any signs or symptoms compatible with ongoing rheumatic 
fever, familial Mediterranean fever, synovitis fevers or 
other systemic disease.  The veteran had frequently and 
consistently asked for treatment with colchicine to control 
his fevers but all efforts to document the fevers were 
unproductive.  

The examiner further noted that multiple examinations failed 
to show synovitis, pleuritis or serositis.  Laboratory 
evaluations were negative for antinuclear antibodies, low 
erythrocyte sedimentation rates or other signs of active 
inflammatory disease.  The examiner noted that the veteran's 
current symptoms "which are without documentation" were 
fevers of very low grade running from 99 to 100.  The veteran 
felt that he was unable to hold a job which was somehow 
related to stress.  

Physical examination revealed no signs of malnutrition, 
temporal wasting, or muscular atrophy.  Temperature was 96.8.  
The diagnosis was history of rheumatic fever and a distant 
history of periodic fever.  The examiner noted in the past 
nine years that the veteran had been seen at a VA facility 
there had been no evidence of recurrence of any fevers, 
synovitis, serositis, or rheumatic disease.  The examiner 
further noted that "since there is no evidence of illness at 
this time, there is no impact on this veteran's ability to 
obtain and retain substantially gainful employment."  

A Report of Contact dated in June 1998 showed that the RO 
contacted the Social Security Administration and was informed 
that the veteran's file was in New Mexico for a disability 
determination.  

On the veteran's Application for Increased Compensation based 
on unemployability dated in July 1998, he indicated that he 
was last employed as a school bus driver from August to 
December 1989.  He attributed his unemployability to his 
periodic fever and attention deficit hyperactivity disorder.  
He had been receiving treatment at VA facilities.  He was a 
high school graduate with two years of college.   


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more.  The existence of 
nonservice-connected disabilities will be disregarded if the 
above stated percentage requirements are met and the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim for a total rating for compensation purposes based 
upon individual unemployability, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. § 
4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  Under § 4.16(b), the 
Board must determine whether the veteran, on an 
extraschedular basis, is unemployable by reason of his 
service-connected disability.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.

Entitlement to individual unemployability must be established 
solely on the basis of impairment from service-connected 
disabilities.  38 C.F.R. § 3.341(a).

Neither disability from nonservice-connected disabilities or 
due to advancing age may be considered.  38 C.F.R. §§ 
3.341(a), 4.19.

Under the provisions of 38 C.F.R. §§3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  The veteran's work history 
and educational background are also given consideration.  The 
authorizing statutory provisions permit a combination of 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).

The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment.  Substantially gainful employment is "that which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356, 358.  

Notwithstanding, a grant of a total rating based on 
individual unemployability is dependent on a finding that the 
individual meeting the schedular requirements is unable to 
secure or follow substantially gainful employment as a result 
of service-connected disabilities.  Specific attention is 
afforded the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  
Determinations are made irrespective of the veteran's age, 
however.



VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16 (1999).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussing whether 
the standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  

The Board notes that the schedular criteria for evaluation of 
systemic diseases were changed effective August 30, 1996.  61 
Fed. Reg. 39873 (July 31, 1996).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, the veteran's 
periodic fever must be evaluated under both the old and the 
new rating criteria to determine which version is more 
favorable to the veteran.  

Rheumatic fever is rated under 38 C.F.R. § 4.88, Diagnostic 
Code 6309 Rheumatic fever may be rated as 100 percent 
disabling as an established active generalized disease with 
constitutional symptoms.  Residuals may be rated under the 
appropriate cardiac, musculoskeletal, neurological or other 
diagnostic codes, e.g., 7000, 5002, 8105.  (effective prior 
to August 30, 1996).

Rheumatic fever as an active disease is rated as 100 percent 
disabling.  Thereafter rate residuals such as heart damage 
under the appropriate system.  38 C.F.R. § 4.88b-2; 
Diagnostic Code 6309; 61 Fed. Reg. 39875, July 31, 1996 
(effective August 30, 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

Analysis

As an initial matter, the Board notes that the veteran's 
claim for entitlement to TDIU is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

That is, the veteran's claim is not inherently implausible.  
Furthermore, all relevant facts have been properly developed.  
The Board notes the issue on appeal was remanded in August 
1997.  One of the reasons for the remand was to allow the RO 
to obtain records from Social Security Administration used in 
a disability determination.  The RO twice requested the 
records but they have not been received.  The Board notes, 
however, the veteran has reported that the only medical 
treatment he has received since 1990 has been via VA 
facilities.  The Board finds an additional remand is not 
required to obtain the Social Security Administration records 
as the disability determination was apparently based on VA 
records which have already been associated with the claims 
files.  

The Board recognizes that the veteran's argument, as 
illustrated by the record, is that he is precluded from 
engaging in all forms of substantially gainful employment due 
to impairment primarily associated with his service-connected 
periodic fever.  

In order to evaluate the veteran's claim under the objective 
standard, the Board has to evaluate the service-connected 
disabilities under the VA Schedule for Rating Disabilities.  
Disability evaluations are determined by the application of a 
rating schedule which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Under 38 C.F.R. § 4.16(a) a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability; that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantial gainful occupation as a result of 
service-connected disabilities.

The veteran's service-connected periodic fever is currently 
evaluated as 60 percent disabling.  The Board finds no 
evidence of record which indicates that his disability 
warrants a rating in excess of 60 percent.  A review of the 
record shows that on the most recent VA examination conducted 
in June 1998, the examiner opined, based on a review of the 
claims file and examination of the veteran, that there was no 
evidence of record demonstrating that the veteran had 
recurrent fevers, synovitis, serositis, or rheumatic disease 
in the preceding nine years.  

The examiner further noted that since there was no evidence 
of illness at the time of the examination, the periodic 
fevers had no impact on the veteran's ability to obtain and 
retain substantially gainful employment.  Based on the above, 
the Board finds the service-connected disability does not 
warrant a rating in excess of 60 percent under the previous 
or current criteria for evaluation of the disability.  In 
addition, a rating in excess of 60 percent is not warranted 
upon application of any other rating criteria because, as 
indicated above, the veteran does not have any current 
symptomatology attributable to his service-connected 
disability.  

The Board notes there are several lay statements of record 
which find that the veteran is unemployable due to his 
service-connected fevers.  Such evidence does not warrant a 
grant of TDIU as they were promulgated by lay persons.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board places greater probative value on the report of the 
most recent VA examination conducted by a health care 
professional based on all the evidence of record.  

The Board finds the veteran does not meet the requirements 
for a 100 percent disability evaluation under 38 C.F.R. § 
4.16(a).  While the veteran's sole service-connected 
disability is evaluated as 60 percent disabling, the evidence 
of record establishes that the veteran is not precluded from 
employment due solely to the service-connected disability.  
While the veteran has testified that he was impaired due to 
the periodic fever, the examiner who conducted the June 1998 
VA examination found there was no evidence demonstrating that 
the veteran's service-connected disability resulted in an 
inability to secure or follow a substantially gainful 
occupation.  

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a total rating for compensation purposes 
on the basis of individual unemployability, if the rating did 
not entitle the veteran to a total disability under 38 C.F.R. 
§ 4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  Under § 4.16(b), the 
Board must determine whether the veteran, on an 
extraschedular basis, is unemployable by reason of his 
service-connected disability.

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1) (1999); however, the evidence fails to show that 
the disability in question is so exceptional or unusual as to 
warrant the assignment of an extraschedular evaluation.  As 
indicated in governing regulation and Court precedents, 38 
C.F.R. § 3.321(b)(1) applies only in "exceptional" cases 
where the ratings in the VA Schedule for Rating Disabilities 
are inadequate to compensate for the average loss of earning 
capacity attributable to specific disabilities.  

The Board finds the service-connected disability is not an 
exceptional case where the VA Schedule for Rating 
Disabilities is inadequate to compensate for the average loss 
of earning capacity attributable to specific disability.  

This finding is based on the report of the June 1998 VA 
examination which found the veteran did not experience any 
symptomatology attributable to his service-connected 
disability.  There is no indication that the veteran's 
service-connected disability influences employability in ways 
not contemplated by the rating schedule.  

38 C.F.R. § 4.16(b) applies only where a claimant is unable 
to secure or follow a substantial gainful occupation by 
reason of service-connected disabilities.  As noted in Kellar 
v. Brown, 6 Vet. App. 156, 161 (1994), entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a 
total rating under § 4.16(b) are based on different factors, 
the evidence must show that the veteran is unable to secure 
or follow a substantially gainful occupation by reason of his 
service-connected disabilities.

In this case, based on the medical evidence cited above, the 
Board cannot find that the veteran's service-connected 
periodic fever evaluated as 60 percent disabling causes him 
to be unable to secure and follow a substantially gainful 
occupation.

When the examination findings regarding the veteran's 
service-connected disability are considered in light of his 
various types of employment over the years, it becomes 
apparent that the evidence does not show that the veteran's 
service-connected disability alone prevents him from securing 
a gainful occupation.  

Again, the Board notes the findings of the most recent VA 
examination which found the veteran did not have any 
symptomatology attributable to his service-connected 
disability.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
versions of all pertinent regulations, whether or not they 
have been raised by the veteran. However, there is no 
regulation that provides a basis upon which to assign a total 
disability rating for compensation purposes on the basis of 
individual unemployability for the reasons discussed herein.

The evidence has clearly shown that the service-connected 
periodic fever, when evaluated in light of the veteran's 
educational attainment and occupational experience, has not 
render him unable to obtain all kinds of substantially 
gainful employment.

Lastly, while the Board has considered the doctrine affording 
the veteran the benefit of any existing doubt, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of that matter 
on that basis. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

